DETAILED ACTION
This communication is responsive to the Application filed January 19, 2021, the amended claim set filed September 29, 2021, and the Response to Restriction Requirement filed May 20, 2022.  Claims 1-24 are currently pending.
Non-elected claims 14-19 and 24 are WITHDRAWN.
Elected claims 8 and 13 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.
Claims 1-7, 9-12, and 20-23 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 20-23, in the reply filed on May 20, 2022 is acknowledged.  Claims 1-13 and 20-23 are under examination.

Priority
This application is the national stage entry of PCT/EP2019/069397, filed July 18, 2019, which claims priority to EP 1814561.1, filed July 19, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, the limitation “wherein hydrogen is removed from the product” is unclear because it infers that hydrogen must be present during step (I).  However, neither claim 8 nor claim 1 (from which claim 8 depends) recites the requirement.  Thus, it is not clear whether (1) hydrogen must be added in step (I) or (2) if the removed hydrogen is somehow present even without the addition of it in step (I).  The examiner suggests that claim 8 may more appropriately depend from claim 4.

Regarding claim 13, no claim dependency is recited in the preamble.  For the purposes of examination, the examiner assumes that claim 13 depends from claim 1.

Allowable Subject Matter
Claims 1-7, 9-12, and 20-23 are allowed.  Claims 8 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting the claimed process.  Processes of forming UHMWPE in which the catalyst is pre-polymerized with ethylene are known in the art, but the examiner cannot find prior art in which the prepolymer has the recited Mw and the resulting UHMWPE has the recited MFR21.  Further, the examiner cannot find prior art teaching or fairly suggesting a substantially identical process (including catalyst and reaction parameters).  Because Mw and MFR are dependent on process, one of ordinary skill would not reasonably conclude that a process that is not substantially identical would necessarily result in an UHMWPE with these properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763